Title: From Benjamin Franklin to John Adams, 11 May 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, May 11. 1781.
I am honoured with your Excellency’s Letter of the 27th. past, acquainting me with your Appointment as Minister Plenipotentiary to the States General, on which please to accept my Compliments and best Wishes for Success in your Negociations.
We have just received Advice here, that M. la Motte Piquet, met with the English Convoy of Dutch Ships taken at St. Eustatia, and has retaken 21. of them. The Men of War that were with them escaped; after making the Signal for every one to shift for himself.
A Vessel is arriv’d at L’Orient from Philadelphia which brings Letters for the Court down to the 25 of March; Mine are not yet come up. M. de Renneval, from whom I had all the above Intelligence, tells me they contain no News of Importance.
I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
His Excelly. John Adams Esqr
